  Case 1:19-cv-01367-UNA Document 1 Filed 07/23/19 Page 1 of 12 PageID #: 1



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF DELAWARE

 JORDAN ROSENBLATT, Individually and                 )
 On Behalf of All Others Similarly Situated,         )
                                                     )
                         Plaintiff,                  )   Case No. ______________
                                                     )
         v.                                          )   JURY TRIAL DEMANDED
                                                     )
 EL PASO ELECTRIC COMPANY,                           )   CLASS ACTION
 CHARLES A. YAMARONE, EDWARD                         )
 ESCUDERO, PAUL M. BARBAS, JAMES                     )
 W. CICCONI, MARY E. KIPP, RAYMOND                   )
 PALACIOS, JR., ERIC B. SIEGEL,                      )
 STEPHEN N. WERTHEIMER, SUN                          )
 JUPITER HOLDINGS LLC, and SUN                       )
 MERGER SUB INC.,                                    )
                                                     )
                         Defendants.                 )

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      This action stems from a proposed transaction announced on June 3, 2019 (the

“Proposed Transaction”), pursuant to which El Paso Electric Company (“El Paso” or the

“Company”) will be acquired by Sun Jupiter Holdings LLC (“Parent”), a Delaware limited liability

company, and Sun Merger Sub Inc. (“Merger Sub,” and collectively with Parent, “Sun”).

       2.      On June 1, 2019, El Paso’s Board of Directors (the “Board” or “Individual

Defendants”) caused the Company to enter into an agreement and plan of merger (the “Merger

Agreement”) with Sun. Pursuant to the terms of the Merger Agreement, Sun’s stockholders will

receive $68.25 in cash for each share of El Paso common stock they own.
  Case 1:19-cv-01367-UNA Document 1 Filed 07/23/19 Page 2 of 12 PageID #: 2



       3.      On July 16, 2019, defendants filed a proxy statement (the “Proxy Statement”) with

the United States Securities and Exchange Commission (the “SEC”) in connection with the

Proposed Transaction.

       4.      The Proxy Statement omits material information with respect to the Proposed

Transaction, which renders the Proxy Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “1934 Act”) in connection with the Proxy Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of El Paso common stock.

       9.      Defendant El Paso is a Texas corporation and a party to the Merger Agreement. El

Paso’s common stock is traded on the New York Stock Exchange under the ticker symbol “EE.”

       10.     Defendant Charles A. Yamarone is Chairman of the Board of the Company.




                                                  2
  Case 1:19-cv-01367-UNA Document 1 Filed 07/23/19 Page 3 of 12 PageID #: 3



       11.     Defendant Edward Escudero is Vice Chairman of the Board of the Company.

       12.     Defendant Paul M. Barbas is a director of the Company.

       13.     Defendant James W. Cicconi is a director of the Company.

       14.     Defendant Mary E. Kipp is President, Chief Executive Officer, and a director of the

Company.

       15.     Defendant Raymond Palacios, Jr. is a director of the Company.

       16.     Defendant Eric B. Siegel is a director of the Company.

       17.     Defendant Stephen N. Wertheimer is a director of the Company.

       18.     The defendants identified in paragraphs 10 through 17 are collectively referred to

herein as the “Individual Defendants.”

       19.     Defendant Parent is a Delaware limited liability company and a party to the Merger

Agreement.

       20.     Defendant Merger Sub is a wholly-owned subsidiary of Parent and a party to the

Merger Agreement.

                               CLASS ACTION ALLEGATIONS

       21.     Plaintiff brings this action as a class action on behalf of himself and the other public

stockholders of El Paso (the “Class”). Excluded from the Class are defendants herein and any

person, firm, trust, corporation, or other entity related to or affiliated with any defendant.

       22.     This action is properly maintainable as a class action.

       23.     The Class is so numerous that joinder of all members is impracticable. As of May

31, 2019, there were approximately 64,281,761 shares of El Paso common stock outstanding, held

by hundreds, if not thousands, of individuals and entities scattered throughout the country.




                                                  3
  Case 1:19-cv-01367-UNA Document 1 Filed 07/23/19 Page 4 of 12 PageID #: 4



        24.     Questions of law and fact are common to the Class, including, among others,

whether defendants will irreparably harm plaintiff and the other members of the Class if

defendants’ conduct complained of herein continues.

        25.     Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff’s claims are typical of the claims of the other

members of the Class and plaintiff has the same interests as the other members of the Class.

Accordingly, plaintiff is an adequate representative of the Class and will fairly and adequately

protect the interests of the Class.

        26.     The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications that would establish incompatible standards

of conduct for defendants, or adjudications that would, as a practical matter, be dispositive of the

interests of individual members of the Class who are not parties to the adjudications or would

substantially impair or impede those non-party Class members’ ability to protect their interests.

        27.     Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on

behalf of the Class is appropriate.

                                SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

        28.     El Paso is an electric utility that provides generation, transmission, and distribution

service to approximately 428,000 retail and wholesale customers in a 10,000 square mile area of

the Rio Grande valley in west Texas and southern New Mexico.

        29.     On June 1, 2019, El Paso’s Board caused the Company to enter into the Merger

Agreement with Sun.




                                                  4
  Case 1:19-cv-01367-UNA Document 1 Filed 07/23/19 Page 5 of 12 PageID #: 5



       30.     Pursuant to the terms of the Merger Agreement, El Paso’s stockholders will receive

$68.25 in cash for each share of El Paso common stock they own.

       31.     According to the press release announcing the Proposed Transaction:

       El Paso Electric Company (EPE) (NYSE: EE) and the Infrastructure Investments
       Fund, an investment vehicle advised by J.P. Morgan Investment Management Inc.
       (IIF), today announced that they have entered into a definitive agreement under
       which IIF will purchase EPE for $68.25 in cash per share representing an enterprise
       value of approximately $4.3 billion. . . .

       Agreement Details

       IIF will purchase EPE for $68.25 per share in cash representing an enterprise value
       of approximately $4.3 billion, including EPE’s net debt. The per share purchase
       price represents a 17% premium to EPE’s closing price on May 31, 2019, the last
       trading day prior to the announcement of the agreement.

       The agreement has been unanimously approved by EPE’s Board of Directors and
       is expected to close in the first half of 2020, subject to the approval of EPE’s
       shareholders, the receipt of regulatory approvals and other customary closing
       conditions.

       Dividends payable to EPE shareholders will continue in the ordinary course through
       the closing.

       Advisors

       Lazard is serving as financial advisor and Baker Botts L.L.P. is acting as legal
       advisor to EPE.

       BofA Merrill Lynch is acting as exclusive financial advisor and Skadden, Arps,
       Slate, Meagher & Flom LLP is acting as legal advisor to IIF. In addition, IIF has a
       committed bridge financing facility in place led by BofA Merrill Lynch to support
       the transaction.

       32.     The Merger Agreement contains a “no solicitation” provision that prohibits the

Individual Defendants from soliciting alternative proposals and severely constrains their ability to

communicate and negotiate with potential buyers who wish to submit or have submitted

unsolicited alternative proposals. Section 5.03(a) of the Merger Agreement provides:




                                                 5
  Case 1:19-cv-01367-UNA Document 1 Filed 07/23/19 Page 6 of 12 PageID #: 6



       The Company shall not, and shall not authorize any of its Affiliates or any of its
       and their respective officers, directors, principals, partners, managers, members,
       attorneys, accountants, agents, employees, consultants, financial advisors or other
       authorized representatives (collectively, “Representatives”) to (i) directly or
       indirectly solicit, initiate or knowingly encourage, induce or facilitate any Company
       Takeover Proposal or any inquiry or proposal that would reasonably be expected to
       lead to a Company Takeover Proposal, in each case, except for this Agreement and
       the transactions contemplated hereby, or (ii) directly or indirectly participate in any
       discussions or negotiations with any Person (except between the Company’s
       Affiliates and its and their respective Representatives and Parent and Parent’s
       Affiliates and its and their respective Representatives with respect to the
       transactions contemplated by this Agreement) regarding, or furnish to any such
       Person, any nonpublic information with respect to, or cooperate in any way with
       any such Person with respect to, any Company Takeover Proposal or any inquiry
       or proposal that would reasonably be expected to lead to a Company Takeover
       Proposal. The Company shall, and shall cause its Affiliates and its and their
       respective Representatives to, immediately cease and cause to be terminated all
       existing discussions or negotiations with any Person (except between the
       Company’s Affiliates and its and their respective Representatives and Parent and
       Parent’s Affiliates and its and their respective Representatives with respect to the
       transactions contemplated by this Agreement) with respect to any Company
       Takeover Proposal or any inquiry or proposal that would reasonably be expected to
       lead to a Company Takeover Proposal, request the prompt return or destruction of
       all confidential information previously furnished and immediately terminate all
       physical and electronic data room access previously granted to any such Person or
       its Representatives. . . .

       33.    Additionally, the Company must promptly advise Sun of any proposals or inquiries

received from other parties. Section 5.03(d) of the Merger Agreement states:

       The Company shall promptly (and in any event no later than twenty-four (24) hours
       after receipt) advise Parent orally and in writing of any Company Takeover
       Proposal, the material terms and conditions of any such Company Takeover
       Proposal and the identity of the Person making any such Company Takeover
       Proposal. The Company shall keep Parent reasonably informed in all material
       respects on a reasonably current basis (and in any event no later than the later of (i)
       twenty-four (24) hours or (ii) 5:00 p.m. New York City time on the next Business
       Day) of the material terms and status (including any change to the terms thereof) of
       any Company Takeover Proposal. Without limiting the foregoing, the Company
       shall notify Parent in writing promptly (and in any event within twenty-four (24)
       hours) after it determines to begin providing information or to engage in discussions
       or negotiations concerning a Company Takeover Proposal.




                                                 6
  Case 1:19-cv-01367-UNA Document 1 Filed 07/23/19 Page 7 of 12 PageID #: 7



       34.    Moreover, the Merger Agreement contains a “fiduciary out” provision permitting

the Board to change its recommendation of the Proposed Transaction under extremely limited

circumstances, and grants Sun a “matching right” with respect to any “Superior Proposal” made

to the Company. Section 5.03(c) of the Merger Agreement provides:

       Notwithstanding anything to the contrary herein, at any time prior to obtaining the
       Company Shareholder Approval, the Company Board may make a Company
       Adverse Recommendation Change if (i) a Company Intervening Event has occurred
       or (ii) the Company has received a Superior Company Proposal that does not result
       from a breach (other than an immaterial breach) of Section 5.03 and, in each case,
       if the Company Board determines in good faith (after consultation with outside
       legal counsel and a nationally recognized financial advisor) that the failure to effect
       a Company Adverse Recommendation Change as a result of the occurrence of such
       Company Intervening Event or in response to the receipt of such Superior Company
       Proposal, as the case may be, would reasonably likely be inconsistent with the
       Company Board’s fiduciary duties under applicable Law; provided, however, that
       the Company Board may not make such Company Adverse Recommendation
       Change unless (1) the Company Board has provided prior written notice to Parent
       (a “Company Recommendation Change Notice”) that it is prepared to effect a
       Company Adverse Recommendation Change at least three (3) Business Days prior
       to taking such action, which notice shall specify the basis for such Company
       Adverse Recommendation Change and, in the case of a Superior Company
       Proposal, attaching the most current draft of any Company Acquisition Agreement
       with respect to such Superior Company Proposal or, if no draft exists, a summary
       of the material terms and conditions of such Superior Company Proposal (it being
       understood that such Company Recommendation Change Notice shall not in itself
       be deemed a Company Adverse Recommendation Change and that if there has been
       any subsequent material revision or amendment to the terms of a Superior Company
       Proposal, a new notice to which the provisions of clauses (2), (3) and (4) of this
       Section 5.03(c) shall apply mutatis mutandis except that, in the case of such a new
       notice, all references to three (3) Business Days in this Section 5.03(c) shall be
       deemed to be two (2) Business Days), (2) during the three (3) Business Day period
       after delivery of the Company Recommendation Change Notice, the Company and
       its Representatives negotiate in good faith with Parent and its Representatives
       regarding any revisions to this Agreement that Parent proposes to make as would
       permit the Company Board in the exercise of its fiduciary duties not to effect a
       Company Adverse Recommendation Change, and (3) at the end of such three (3)
       Business Day period and taking into account any changes to the terms of this
       Agreement committed to in writing by Parent, the Company Board determines in
       good faith (after consultation with outside legal counsel and a nationally recognized
       financial advisor) that the failure to make such a Company Adverse
       Recommendation Change would reasonably likely be inconsistent with its fiduciary
       duties under applicable Law, and that, in the case of a Company Adverse



                                                 7
  Case 1:19-cv-01367-UNA Document 1 Filed 07/23/19 Page 8 of 12 PageID #: 8



       Recommendation Change with respect to a Company Takeover Proposal, such
       Company Takeover Proposal still constitutes a Superior Company Proposal.

       35.     The Merger Agreement also provides for a “termination fee” of $85 million payable

by the Company to Sun if the Individual Defendants cause the Company to terminate the Merger

Agreement.

The Proxy Statement Omits Material Information, Rendering It False and Misleading

       36.     Defendants filed the Proxy Statement with the SEC in connection with the Proposed

Transaction.

       37.     As set forth below, the Proxy Statement omits material information with respect to

the Proposed Transaction, which renders the Proxy Statement false and misleading.

       38.     The Proxy Statement omits material information regarding the analyses performed

by the Company’s financial advisor in connection with the Proposed Transaction, Lazard Frères

& Co. LLC (“Lazard”).

       39.     With respect to Lazard’s Discounted Cash Flow Analysis, the Proxy Statement fails

to disclose: (i) all line items used to calculate unlevered free cash flow; (ii) the terminal value of

the Company; and (iii) the individual numerical inputs and assumptions underlying the discount

rates ranging from 4.75% to 5.25%.

       40.     With respect to Lazard’s Research Analyst Price Targets analysis, the Proxy

Statement fails to disclose: (i) the price targets observed by Lazard in the analysis; and (ii) the

sources thereof.

       41.     With respect to Lazard’s Dividend Discount Analysis, the Proxy Statement fails to

disclose: (i) the future dividends per share of Company common stock expected to be paid by the

Company, as used by Lazard in the analysis; and (ii) the individual inputs and assumptions

underlying the discount rate ranging from 5.75% to 6.25% and the dividend growth rate ranging



                                                  8
  Case 1:19-cv-01367-UNA Document 1 Filed 07/23/19 Page 9 of 12 PageID #: 9



from 2.00% to 3.00%.

         42.   With respect to Lazard’s Infrastructure Returns Analysis, the Proxy Statement fails

to disclose: (i) Lazard’s basis for utilizing exit P/E multiples ranging from 20.0x to 23.0x; and (ii)

the individual inputs and assumptions underlying the internal rates of return ranging from 7.0% to

10.0%.

         43.   When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

         44.   The omission of the above-referenced material information renders the Proxy

Statement false and misleading, including, inter alia, the following sections of the Proxy

Statement: (i) Background of the Merger; (ii) Recommendation of the Company’s Board of

Directors and its Reasons for the Merger; (iii) Opinion of Lazard Frères & Co. LLC; and (iv)

Forward-Looking Financial Information.

         45.   The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                             COUNT I

      Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
                Thereunder Against the Individual Defendants and El Paso

         46.   Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

         47.   The Individual Defendants disseminated the false and misleading Proxy Statement,

which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule 14a-9, in

light of the circumstances under which they were made, omitted to state material facts necessary

to make the statements therein not materially false or misleading. El Paso is liable as the issuer of

these statements.



                                                  9
 Case 1:19-cv-01367-UNA Document 1 Filed 07/23/19 Page 10 of 12 PageID #: 10



       48.     The Proxy Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within the Company, the Individual Defendants

were aware of this information and their duty to disclose this information in the Proxy Statement.

       49.     The Individual Defendants were at least negligent in filing the Proxy Statement

with these materially false and misleading statements.

       50.     The omissions and false and misleading statements in the Proxy Statement are

material in that a reasonable stockholder will consider them important in deciding how to vote on

the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available in the Proxy

Statement and in other information reasonably available to stockholders.

       51.     The Proxy Statement is an essential link in causing plaintiff and the Company’s

stockholders to approve the Proposed Transaction.

       52.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.

       53.     Because of the false and misleading statements in the Proxy Statement, plaintiff

and the Class are threatened with irreparable harm.

                                            COUNT II

                     Claim for Violation of Section 20(a) of the 1934 Act
                         Against the Individual Defendants and Sun

       54.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       55.     The Individual Defendants and Sun acted as controlling persons of SunTrust within

the meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions as

officers and/or directors of El Paso and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the false statements contained in the Proxy Statement,



                                                 10
 Case 1:19-cv-01367-UNA Document 1 Filed 07/23/19 Page 11 of 12 PageID #: 11



they had the power to influence and control and did influence and control, directly or indirectly,

the decision making of the Company, including the content and dissemination of the various

statements that plaintiff contends are false and misleading.

       56.     Each of the Individual Defendants and Sun was provided with or had unlimited

access to copies of the Proxy Statement alleged by plaintiff to be misleading prior to and/or shortly

after these statements were issued and had the ability to prevent the issuance of the statements or

cause them to be corrected.

       57.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same. The Proxy Statement contains the unanimous recommendation of

the Individual Defendants to approve the Proposed Transaction. They were thus directly involved

in the making of the Proxy Statement.

       58.     By virtue of the foregoing, the Individual Defendants and Sun violated Section

20(a) of the 1934 Act.

       59.     As set forth above, the Individual Defendants and Sun had the ability to exercise

control over and did control a person or persons who have each violated Section 14(a) of the 1934

Act and Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their positions as

controlling persons, these defendants are liable pursuant to Section 20(a) of the 1934 Act. As a

direct and proximate result of defendants’ conduct, plaintiff and the Class are threatened with

irreparable harm.




                                                  11
 Case 1:19-cv-01367-UNA Document 1 Filed 07/23/19 Page 12 of 12 PageID #: 12



                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to disseminate a Proxy Statement that does not

contain any untrue statements of material fact and that states all material facts required in it or

necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury on all issues so triable.

 Dated: July 23, 2019                                RIGRODSKY & LONG, P.A.

                                                By: /s/ Gina M. Serra
                                                    Brian D. Long (#4347)
 OF COUNSEL:                                        Gina M. Serra (#5387)
                                                    300 Delaware Avenue, Suite 1220
 RM LAW, P.C.                                       Wilmington, DE 19801
 Richard A. Maniskas                                Telephone: (302) 295-5310
 1055 Westlakes Drive, Suite 300                    Facsimile: (302) 654-7530
 Berwyn, PA 19312                                   Email: bdl@rl-legal.com
 Telephone: (484) 324-6800                          Email: gms@rl-legal.com
 Facsimile: (484) 631-1305
 Email: rm@maniskas.com                              Attorneys for Plaintiff




                                                   12
